NOT FOR PUBLICATION                                FILED
                       UNITED STATES COURT OF APPEALS                              OCT 27 2020
                                                                              MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

LUIS F. RODRIGUEZ,                                    No.    18-16438
                                                             19-16027
                  Plaintiff-Appellee,
                                                      D.C. No. 2:16-cv-00998-ROS
  v.

ACCC INSURANCE COMPANY, a Texas                       MEMORANDUM*
corporation,

                  Defendant-Appellant,

and

FREEDOM NATIONAL INSURANCE
SERVICES, INC.; UNKNOWN PARTIES,
Named as: John and Jane Does I-X, ABC
Partnerships I-X, Black Corporations I-X,

                  Defendants.

                      Appeal from the United States District Court
                               for the District of Arizona
                       Roslyn O. Silver, District Judge, Presiding

                                 Submitted June 2, 2020**
                                    Portland, Oregon



       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Before: BERZON, COLLINS, and VANDYKE, Circuit Judges.

         Memorandum joined by Judge BERZON and Judge VANDYKE;
                        Dissent by Judge COLLINS

      We have jurisdiction to review this appeal under 28 U.S.C. § 1291. We

reverse the district court’s grant of summary judgment to Luis Rodriguez. The

district court incorrectly interpreted Transportation Insurance Co. v. Bruining, 921
P.2d 24 (Ariz. 1996) to require a signature on the specific Driver Exclusion

Endorsement provision, and material facts remain in dispute regarding the import of

the signatures on Vincente Pita’s car insurance application.

      We review orders granting summary judgment de novo and “must determine,

viewing the evidence in the light most favorable to the nonmoving party, whether

there are any genuine issues of material fact and whether the district court correctly

applied the relevant substantive law.” Baker v. Liberty Mut. Ins. Co., 143 F.3d 1260,

1263 (9th Cir. 1998). We also review the district court’s interpretation of state laws

de novo. Matter of McLinn, 739 F.2d 1395, 1397 (9th Cir. 1984) (en banc).

      Arizona statute section 28-4009(A)(3) requires an “agreement in writing

between a named insured and the insurer” for “the policy [to] exclude as insured a

person or persons designated by name when operating a motor vehicle.” When

evaluating Arizona insurance contracts, under statute section 20-1119(A) “[e]very

insurance contract shall be construed according to the entirety of its terms and

conditions as set forth in the policy and as amplified, extended or modified by any

                                          2
rider, endorsement or application attached to and made a part of the policy.”

       The district court misinterpreted Bruining, the Arizona Supreme Court’s

authoritative interpretation of Arizona statute section 28-4009(A)(3). Bruining does

not require a separately signed exclusion provision.              Rather, it held that an

“agreement in writing” to exclude someone from coverage requires “something

more than … ex parte utterance[s]” not clearly conveyed to the insured or a “writing

by the insurer which is unacknowledged by the insured.” Bruining, 921 P.2d at 27.

Bruining’s “agreement in writing” requirement to exclude individuals from coverage

does not mandate specific signatures on particular provisions. Id.

       Pita’s signed agreement with ACCC presents quite different facts from those

in Bruining that, if resolved in ACCC’s favor, could result in Wendy’s valid

exclusion under Arizona law. Unlike in Bruining, where the record did not disclose

whether the insured had been advised of the “per policy expiring” language, here

Pita must have affirmatively given Mirage’s broker information about his wife and

daughter because he was opening a new policy. According to Mirage, unlike the

broker-to-insurer conversation in Bruining Mirage’s broker explained the entire

agreement directly to Pita, including that his wife and daughter were excluded.1 It

is uncontested that Pita signed the application multiple times on multiple pages,



1
 Soon after Wendy’s accident with Rodriguez, Pita requested that Wendy be added to his policy.
This request would make no sense if Pita already considered Wendy to be a covered driver.

                                              3
including a signature block on the same page as the exclusion, and signed the policy

jacket stating that he agreed to “the entire application.” The various signatures on

the agreement show the policy terms cannot be deemed “unacknowledged” because

they were avowedly reviewed by Pita. See id. at 26.

       The dispositive factual issue in this case—whether Pita’s signature on the

policy jacket constituted his agreement with the exclusion provision—cannot be

decided on this summary judgment record. To settle that question, a factfinder will

need to determine disputed material facts about the meeting between Pita and Mirage

Insurance’s broker and whether Pita’s signing of the agreement (including the policy

jacket language) represented agreement with the entire application. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).2 It is not clear in the summary

judgment record whether the entire policy, including the policy jacket, was presented

to Pita as one integrated document. Depending on the facts found after a trial, the

lack of a signature on the exclusion provision could be immaterial given Pita’s

signature on the policy jacket agreeing to the “entire application.”3


2
  ACCC argued that it could establish some of these facts for purposes of summary judgment with
its proffered Rule 59(e) evidence. But ACCC cannot meet its high burden under Rule 59(e)
because it was not “excusably ignorant” of any of these pieces of information; the relevant
information was in the possession of its co-defendants and subsidiaries. United States v. Bransen,
142 F.2d 232, 235 (9th Cir. 1944). We therefore affirm the district court’s denial of ACCC’s Rule
59(e) motion. But given the summary judgment posture of this case, the court should have
assumed the disputed facts concerning the meeting at which the agreement was signed in ACCC’s
favor in any event.
3
  The dissent argues Pita could not have evinced agreement with the Exclusion unless he signed
directly under it, pointing to language in the Exclusion section stating that the applicant

                                                4
       The district court alternatively reasoned that because ACCC-affiliated

employees indicated that an unsigned exclusion provision made it inoperative, the

employees’ understanding superseded the final signature indicating Pita’s agreement

with all terms. Given the conflicting testimony as to the significance of the unsigned

provision, this determination improperly decided disputed facts against ACCC, the

nonmoving party. It was also contrary to the employee testimony provided and the

plain language of the signed provision. Mirage’s broker Magali Islas disclaimed

knowledge of the legal significance of the provision, ACCC’s Freedom National’s

Sandra Martinez discussed the impact of other companies’ exclusion provisions, and

Freedom National (30)(b)(6) witness Ashley Rodriguez described the exclusion

provision only as “acknowledging [insureds have] read through the statements



“understand[s] and agree[s]” that the people listed therein are excluded, and that the endorsement
was “executed.” But that merely begs the question whether the applicant’s signature in that
section—versus at the end of the document—is tied to such agreement. The actual text of the
Exclusion section itself says nothing about a signature there demonstrating agreement or executing
the endorsement. Rather, the language above the signature line in the Exclusion section simply
says: “My signature below acknowledges receipt from my agent of a copy of this executed
endorsement.” In contrast, as noted, on the last page of the agreement (where Pita did sign) the
contract specifically ties that signature to an “agree[ment] to the statements made” in “the entire
application”—including the statements in the Exclusion. The dissent’s insistence that a signature
in the Exclusion section is somehow evidence of “agreement” with that section, while the signature
at the end of the contract is not, is exactly backwards from what the contract’s actual language
says.
The dissent incorrectly portrays the application form as providing a menu of different options,
which Pita picked (or rejected) by signing or initialing each section (or not). Rather than a menu,
the text and structure of the document is more like a diner’s post-dinner bill, itemizing and
disclosing the prior choices Pita made during his discussion with Mirage’s broker. The function
of the signature under the Exclusion section was not to make a choice among options, but just to
record that the applicant had read the choice he made.

                                                5
we’ve provided.” (emphasis added). Contrary to the district court’s assumption that

the “natural corollary” to an unsigned exclusion provision means no excluded

parties, under Arizona law the signatures on other portions of the agreement mean

all provisions must be “construed according to the entirety of its terms.” Ariz. Rev.

Stat. Ann. § 20-1119(A). In ruling otherwise, the district court misapplied the

“relevant substantive law.” Baker, 143 F.3d at 1263.

       Given that the district court misconstrued Arizona law as interpreted in

Bruining and that material facts remain in dispute, we reverse and remand to the

district court for further proceedings.4

       REVERSED and REMANDED.




4
 Because we reverse the district court’s grant of summary judgment to Rodriguez, we reverse the
award of attorneys’ fees and deny Rodriguez’s Rule 54(b) motion. Wendt v. Host Int’l, Inc., 125
F.3d 806, 814 (9th Cir. 1997).

                                              6
                                                                           FILED
Rodriguez v. ACCC Ins. Co., Nos. 18-16438 & 19-16027                       OCT 27 2020
                                                                       MOLLY C. DWYER, CLERK
COLLINS, Circuit Judge, dissenting:                                      U.S. COURT OF APPEALS


      As applicable here, Arizona law provides that, absent an “agreement in

writing” between named insured Vicente Pita (“Pita”) and Defendant-Appellant

ACCC Insurance Company (“ACCC”), Pita’s daughter is a covered driver under

Pita’s insurance policy with ACCC. See ARIZ. REV. STAT. § 28-4009(A)(3). The

majority concludes that there is a triable issue of material fact as to whether Pita

and ACCC had such a written agreement and that the district court therefore erred

in granting summary judgment to Pita’s assignee, Plaintiff-Appellee Luis

Rodriguez (“Rodriguez”). I disagree, and I therefore respectfully dissent on that

point. I would instead affirm the district court’s judgment, except that I would

remand the case for the limited purpose of requiring the district court to reduce its

award of attorney’s fees to Rodriguez.

      1. The relevant insurance agreement in this case includes a page showing

two separate exclusions that are set forth in separate boxes of text, each with a

space for the insured to sign. The first box contains a “Commercial, Business, and

Professional Use Exclusion” that would exclude coverage for commercial use of

the covered vehicle. The second box sets forth a “Driver Exclusion Endorsement”

that would exclude Pita’s wife and daughter from the policy. It is undisputed for

purposes of summary judgment that Pita signed the first box but that he did not
affix the signature that appears in the second box. The question presented in this

appeal is whether this insurance contract includes the necessary written agreement

excluding Pita’s daughter, and I agree with the district court that, as a matter of

law, it does not.

      a. ACCC’s primary contention on appeal is that, in opposing summary

judgment, it presented sufficient evidence to allow a reasonable inference that Pita

authorized someone else to sign for him on that line. But as the district court

correctly noted, ACCC presented no evidence, either from Pita or from the

insurance agency that arranged the policy, indicating that Pita had ever authorized

someone else to sign for him.1 ACCC’s proffered inference thus impermissibly

rests on nothing more than unsupported speculation that Pita might have done so.

See Nilsson, Robbins, Dalgarn, Berliner, Carson & Wurst v. Louisiana Hydrolec,

854 F.2d 1538, 1542 (9th Cir. 1988) (“speculative inferences” are insufficient to

defeat summary judgment). The majority properly does not rely on this theory.

      b. As the majority recognizes, the relevant issue thus becomes how the

written agreement should be interpreted when the signature space in the Driver



1
  I agree with the majority that the district court did not abuse its discretion in
denying ACCC’s motion under Federal Rule of Civil Procedure 59(e), which
belatedly sought to supplement the summary-judgment record with evidence
previously available to ACCC. See Mem. Dispo. at 4 n.2. I therefore do not
consider any of the additional evidence that ACCC submitted with that motion, but
in any event, nothing in that evidence would warrant a different conclusion here.

                                           2
Exclusion Endorsement is left blank. See Mem. Dispo. at 3–5. In finding an

ambiguity that requires a consideration of extrinsic evidence at a trial, the majority

relies on “Pita’s signature on the policy jacket agreeing to the ‘entire application.’”

See id. at 4. The majority is referring to the “Receipt for Policy Jacket” that

appears as the sixth page in the agreement, and which contains Pita’s signature

below more than a half-page of text that includes the following sentence: “I

HAVE READ THE ENTIRE APPLICATION and fully understand and agree to

the statements made.” According to the majority, whether Pita’s signature on the

policy jacket is itself sufficient to create the requisite written agreement excluding

his daughter from coverage cannot be determined without resolving disputes about

extrinsic facts at a trial. Id. at 4–5. I disagree.

       Under Arizona law, consideration of extrinsic evidence in construing an

insurance agreement is permissible only if the party relying upon such evidence

first shows “that the language of the contract is ‘reasonably susceptible’ to [its]

proposed interpretation.” Doneson v. Farmers Ins. Exch., 431 P.3d 198, 201 (Ariz.

Ct. App. 2018) (citation omitted). The majority’s theory is that Pita’s statement

that he “fully understand[s] and agree[s] to the statements made” can reasonably be

construed as accepting the Driver Exclusion Endorsement even though he did not

sign the special signature line in the box containing that endorsement. For two

reasons, I do not think that the quoted language can reasonably bear this reading.


                                             3
      First, as the district court noted in rejecting ACCC’s comparable theory

below, this reading of the policy-jacket receipt ignores the “structure” of the Driver

Exclusion Endorsement and of the agreement as a whole. The various elements of

the agreement set forth a number of different options and contain nine additional

places for Pita to either initial or sign. It is simply not a reasonable reading of this

document to conclude that whether Pita did or did not sign or initial in those

various additional places is “immaterial” to its interpretation. See Mem. Dispo. at

4. Everyone agrees that if Pita had signed the Driver Exclusion Endorsement, then

it would be part of the agreement and his daughter would be excluded. To say that

the same could be true if he did not sign that box, merely because he agreed to the

overall contract, is question-begging and effectively reads that box’s signature

block out of the document.

      In reaching a contrary conclusion, the majority points to language in the

Driver Exclusion Endorsement stating that the applicant’s signature in that box

“acknowledges receipt from my agent of a copy of this executed endorsement,”

and the majority claims that this language shows that “[t]he function of the

signature under the Exclusion section was not to make a choice among options, but

just to record that the applicant had read the choice he made.” Mem. Dispo. at 5

n.3. In addition, the majority contends that “[t]he actual text of the Exclusion

section itself says nothing about a signature there demonstrating agreement or


                                            4
executing the endorsement.” Id. These contentions fail, because the majority

overlooks the fact that immediately before the cited receipt-acknowledging

sentence, in the very same paragraph, the Driver Exclusion Endorsement explicitly

states that “I understand and agree that there will be no coverage afforded on this

policy . . . to the person(s) listed below” (emphasis added). Moreover, the receipt-

acknowledging sentence itself refers to the receipt of an “executed endorsement”

(emphasis added), thereby further confirming that this “endorsement” needed to be

executed to be effective. The majority’s notion that the “endorsement” could be

“executed” by signing the policy-jacket receipt, see id., is not a reasonable reading

of the text of the Driver Exclusion Endorsement.

      Second, any doubt on this score is eliminated by the other language

contained in the “Receipt for Policy Jacket,” which the majority ignores. The

opening language of that receipt states as follows (emphasis added):

          You have selected your auto insurance from coverages
          contained in this policy contract (jacket). It describes the
          various coverages and exclusions that are available through
          this auto insurance program. READ THIS DOCUMENT
          CAREFULLY. It will help you understand the coverages that
          you have selected.

This language confirms what the structure of the document already makes clear,

which is that its various elements provide available options from which the insured

must make selections. This confirms that the various boxes to check or initial, and

the specific places to sign or not to sign, are how the insured makes those


                                          5
selections. Viewed against this backdrop, the statement in the policy-jacket receipt

that the insured “agree[s] to the statements made” merely ratifies whatever choices

are shown elsewhere in the document. It cannot reasonably be read as making

those choices.

      Because the relied-upon language from the policy-jacket receipt is not

reasonably susceptible to the majority’s reading, no consideration of extrinsic

evidence is necessary or permitted and no trial is necessary to resolve asserted

conflicts over such evidence.

      c. There is no other language in this insurance agreement that, in the

absence of a signature in the Driver Exclusion Endorsement, provides the

necessary written consent of Pita to the exclusion of his daughter from coverage.

Accordingly, under § 28-4009(A)(3), she was not excluded from coverage. See

Transp. Ins. Co. v. Bruining, 921 P.2d 24, 26–27 (Ariz. 1996). The district court

therefore properly granted summary judgment to Rodriguez.

      2. In my view, however, the district court abused its discretion by increasing

the attorney’s fee award above the lodestar amount, which was $244,791.50.

“‘[T]he lodestar figure should be adjusted upward or enhanced only in rare and

exceptional circumstances.’” Kadish v. Arizona State Land Dep’t, 868 P.2d 335,

346 (Ariz. Ct. App. 1993) (citations omitted). The district court concluded that this

was such an exceptional case because (1) ACCC’s actions dragged out the


                                          6
litigation and thereby increased the attorney work and expense incurred; and

(2) “because counsel accepted the case with ‘no guarantee of payment.’” The first

factor is already taken into account in determining the lodestar amount and does

not provide the sort of exceptional circumstance that would warrant an

enhancement. Kadish, 868 P.2d at 346. The second factor is true in every

contingency case and is therefore not an exceptional case-specific factor.

Accordingly, I would reverse the fee award and remand for entry of an award, with

respect to the phase of the case at issue, equal to the lodestar amount of

$244,791.50.

      3. By contrast, I do not believe that the district court abused its discretion in

awarding certain costs under Federal Rule of Civil Procedure 37 in light of

ACCC’s failure to admit earlier in the litigation that Pita’s signature was not

genuine. Marchand v. Mercy Med. Ctr., 22 F.3d 933, 936 (9th Cir. 1994). While I

might have reached a different conclusion under de novo review, the district

court’s award was based on an evaluation of the proper factors under a permissible

view of the record. There was no abuse of discretion.




                                          7